                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                  Case No. 07-cr-20535
                                                  Hon. Matthew F. Leitman
v.

ADARUS MAZIO BLACK,

     Defendant.
__________________________________________________________________/

                ORDER DENYING DEFENDANT’S
     MOTIONS TO TAKE NOTICE (ECF Nos. 337, 340) AND TO SEAL
        COMPASSIONATE RELEASE LETTERS (ECF No. 338)

      Defendant Adarus Mazio Black is a federal prisoner in the custody of the

Federal Bureau of Prisons.     On March 29, 2021, Black filed a motion for

compassionate release. (See Mot., ECF No. 325.) The Court thereafter appointed

the Federal Community Defender of the Eastern District of Michigan to represent

Black with respect to his motion. (See Order, ECF No. 326.) On April 2, 2021,

attorney Christopher J. McGrath entered an appearance on Black’s behalf. (See

Appearance, ECF No. 328.)

      Despite the fact that the Court has appointed Black counsel, he has continued

to file motions in this action on his own behalf. For example, on April 20, 2021,

Black filed a motion asking the Court to take notice that his appointed attorney,

McGrath, had yet to contact him. (See Mot., ECF Nos. 337.) McGrath has since

                                        1
informed the Court that on April 27, 2021, he spoke with Mr. Black via telephone

and that he and Black “have now established a line of communication.” (McGrath

Resp., ECF No. 339, PageID.7371). Next, on April 20, 2021, Black filed a motion

in which he asked the Court to seal certain letters that were submitted to the Court

on his behalf. (See Mot., ECF No. 338.) Finally, on April 24, 2021, Black asked the

Court to take notice of certain evidence that he claims supports his motion for

compassionate release. (See Mot., ECF No. 340.)

      The Court DENIES each of these motions WITHOUT PREJUDICE. Black

is now represented by counsel and that counsel, not Black, shall be the only party

filing motions on Black’s behalf. If Black wishes to ask the Court to seal certain

documents, or wants to file certain motions, he shall do so through his appointed

counsel. The Court will not consider any additional pro se motions filed by Black

while he is represented by counsel.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: May 6, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 6, 2021, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
                                         2
